 

10

1]

12

13

14

15

16

17

18

19

20

21

22

 

 

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
J &JSPORTS PRODUCTIONS, CASE NO. C18-1604 JLR
INC,
- ORDER
Plaintiff,
V.

MEZCALES GRILL, LLC, et al.,

Defendants,

 

 

ROBART, District Judge:

_ Plaintiff, J & J Sports Production, Inc., secured a default judgment against

defendant Mezcales Grill, LLC on December 10, 2019 (Dkt. #15), and filed a motion for

attorney fees (Dkt. # 16), along with a request for costs (Dkt. # 18) and supported by a

declaration of counsel (Dkt. # 19), under 47 U.S.C. § 605(e)(3)(B)Gii), which provides

that “the court... shall direct the recovery of full costs, including awarding reasonable

|| attorneys’ fees to an aggrieved party who prevails.”

ORDER - 1

 

 
 

10

11

12

13

14

15

16

17

18

19

20

21

22

 

 

The Court, having reviewed the court file herein, including the submissions of
Plaintiff, now makes the following FINDINGS:

1, Plaintiff is an aggrieved party who prevailed in this action and is thus
entitled to its reasonable attorney fees and full costs.

2, The rates for Plaintiff’s attorneys and their staff are reasonable.

3, The time spent on this matter is reasonable.

4, Plaintiffs costs are the result of the underlying litigation, including the
costs for Plaintiffs investigator, and Plaintiff is entitled to recover those costs in full.

Now, therefor, it is hereby

ORDERED that Plaintiffs motion for attorney fees is GRANTED, and Plaintiff's
request for costs is GRANTED. Plaintiff is awarded $4,190 in attorney fees and
$1,562.74 in costs against Mezcales Grill, LLC.

ye
Dated this 26 day of January, 2020.

 
   

JAMES L.\ROBART
United Stafes District Judge

ORDER - 2

 

 
